No. 79-12
               IN THE SUPREME: COURT OF THE STATE OF MONTANA




THE DEPARTMENT OF REVENUE
OF THE STATE OF MONTANA,
                              Plaintiff and Appellant,


WALDEMAR W. and EVEDINE
L. LANE,
                              Defendant and Respondent.


Appeal from:   District Court of the First Judicial District,
               In and For the County of Lewis and Clark
               Honorable Peter G. Meloy, Judge presiding.
Counsel of Record:
    For Appellant:
         R. Bruce McGinnis, Dept. of Revenue, Helena, Montana
   For Respondent:
         Waldemar W. Lane and Evidine L. Lana, Pro Se,
          Plentywood, Montana


                                Submitted on briefs: January 25, 1980
                                            Decided:   ~ P gR   a

                                                                    1980
Filed:
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

         T h i s i s an a p p e a l by t h e S t a t e of Montana from a n o r d e r

of t h e D i s t r i c t C o u r t o f t h e F i r s t J u d i c i a l D i s t r i c t , i n and

f o r t h e County o f Lewis and C l a r k , g r a n t i n g a change of

venue i n a c r i m i n a l p r o s e c u t i o n .

         Defendants i n t h i s a c t i o n w e r e c h a r g e d w i t h t h e o f f e n s e

o f i n t e n t i o n a l l y f a i l i n g t o make o r r e n d e r a p r o p e r l y com-

p l e t e d Montana I n d i v i d u a l Income Tax R e t u r n .                 Defendants

i n i t i a l l y a p p e a r e d on August 1 6 , 1979, and t h e i r a r r a i g n m e n t

was s e t f o r August 23, 1979.                       On t h a t d a y , d e f e n d a n t s f a i l e d

t o appear.          The D i s t r i c t C o u r t c o n t a c t e d d e f e n d a n t s by

t e l e p h o n e and a c c e p t e d a n o r a l motion f o r a change of venue.

Pursuant t o t h e c o u r t ' s order, t h e S t a t e f i l e d i t s b r i e f i n

o p p o s i t i o n t o t h i s motion on September 11, 1979.                           The motion

was g r a n t e d on September 26, 1979, and t h e S t a t e b r i n g s t h i s

appeal.

        The S t a t e pror2erly f i l e d i t s b r i e f on a p p e a l w i t h t h i s

C o u r t on November 9, 1979.                   Respondents f a i l e d t o f i l e a

b r i e f w i t h i n t h e a p p r o p r i a t e t i m e a s s e t by Rule 2 6 ( a ) ,

M.R.App.Civ.P.,             and t h e S t a t e f i l e d a motion w i t h t h i s C o u r t

a s k i n g t h a t t h e c a s e be d e c i d e d on i t s b r i e f .            W granted
                                                                                    e

respondents an a d d i t i o n a l t e n days t o f i l e t h e i r b r i e f .

Respondents a g a i n f a i l e d t o f i l e a b r i e f , and on J a n u a r y 25,

1980, t h i s C o u r t i s s u e d a n o r d e r s u b m i t t i n g t h i s c a s e f o r

d e c i s i o n on a p p e l l a n t ' s b r i e f .

        The s o l e i s s u e p r e s e n t e d f o r r e v i e w i s whether t h e

D i s t r i c t C o u r t e r r e d i n changing t h e venue of t h i s a c t i o n

from Lewis and C l a r k County t o S h e r i d a n County.

        S e c t i o n 46-3-101(1),           MCA, p r o v i d e s :

        " I n a l l c r i m i n a l p r o s e c u t i o n s t h e t r i a l s h a l l be
        i n t h e c o u n t y where t h e o f f e n s f ? was committed
        u n l e s s o t h e r w i s e p r o v i d e d by law."
        Section        46-3-102,      MCA,    provides:

        "Where two o r more a c t s a r e r e q u i s i t e t o t h e com-
        m i s s i o n of any o f f e n s e , t h e t r i a l may be i n any
        c o u n t y i n which any of such a c t s o c c u r . "

        The commission comment t o s e c t i o n 46-3-102,                   MCA, r e a d s :

       "This provision allows t h e t r i a l t o take place
       i n t h e most c o n v e n i e n t c o u n t y where a n e l e m e n t
       of t h e offense occurred.                  I t d o e s n o t matter i f
       t h e f i n a l consummation o f t h e o f f e n s e o c c u r r e d
       i n a n o t h e r c o u n t y . The o n l y e l e m e n t s of t h e
       crime which a r e o f i n t e r e s t a r e t h o s e a c t s con-
       s t i t u t i n g o r r e q u i s i t e t o t h e consummation of
       t h e o f f e n s e ; t h e t r i a l of t h e c a s e may be h e l d
       i n any c o u n t y i n which such a c t s o c c u r . "

       The S t a t e c o n t e n d s t h a t under s e c t i o n 15-30-144,         MCA,

income t a x r e t u r n s a r e r e q u i r e d t o be f i l e d w i t h t h e Depart-

ment of Revenue, which i s f u r t h e r r e q u i r e d t o be l o c a t e d a t

Helena, Montana, by s e c t i o n 2-15-112,                 MCA.     Consequently, i t

argues t h e offense of f a i l i n g t o f i l e a r e t u r n o r t o provide

i n f o r m a t i o n as s e t o u t i n s e c t i o n 15-30-321,     MCA,    i s com-

m i t t e d i n Lewis and C l a r k County,             and t h e r e f o r e , venue

p r o p e r l y l i e s i n L e w i s and C l a r k County under s e c t i o n 46-3-

101, MCA.

       The D i s t r i c t C o u r t concluded:

       "To c o n s t i t u t e a v i o l a t i o n of t h e income t a x
       law, t h e i n d i v i d u a l s o c h a r g e d must have had
       g r o s s income i n e x c e s s of $750.00 p e r y e a r .
       Thus t h e a c t of e a r n i n g more t h a n $750.00 p e r
       y e a r becomes a n e l e m e n t of t h e o f f e n s e and s i n c e
       t h e d e f e n d a n t s ' income was e a r n e d i n S h e r i d a n
       Count-y, S e c t i o n 46-3-102, MCA i s a p p l i c a b l e . "

The c o u r t c i t e d s e c t i o n s 25-2-201     and 25-2-108,         MCA ( d e a l i n g

w i t h changing t h e p l a c e of c i v i l t r i a l when convenience of

w i t n e s s e s and e n d s of j u s t i c e would be promoted by t h e
change and p r e f e r e n c e a s t o d e f e n d a n t s ' p l a c e of r e s i d e n c e

f o r c i v i l t r i a l s , r e s p e c t i v e l y ) , and t h e commission comment

t o s e c t i o n 46-3-102,     MCA,    and h e l d :

        'I.   . . it    i s t h e o p i n i o n of t h i s C o u r t t h a t
        t h e e n d s of j u s t i c e a r e promoted by having t h e
        t r i a l i n t h e c o u n t y o f t h e r e s i d e n c e of t h e
        d e f e n d a n t s where t h e j u r y would be from t h e i r
        immediate p e e r s and would p r o v i d e a t r i a l i n a
        p l a c e t o o b v i a t e t h e n e c e s s i t y of t h e d e f e n d a n t s
        t r a v e l i n g 500 m i l e s from t h e i r home and b u s i n e s s
        affairs. "

        W e a g r e e w i t h t h e S t a t e and t h e D i s t r i c t C o u r t t h a t

venue would l i e i n e i t h e r Lewis and C l a r k County o r S h e r i d a n

County.       T h i s C o u r t h a s had o c c a s i o n under s i m i l a r circum-

stances t o decide t h i s question before.                        I n S t a t e v. Bretz

( 1 9 7 5 ) , 166 Mont. 4 4 4 ,      534 P.2d 496, w e c i t e d S h i e l d s v .

S h i e l d s ( 1 9 4 3 ) , 115 Mont. 146, 139 P.2d 528, and s t a t e d :

        ". . .      i f t h e c o u n t y i n which t h e a c t i o n i s
       b r o u g h t and t h e one t o which i t i s s o u g h t t o
       have i t t r a n s f e r r e d are b o t h c o u n t i e s of p r o p e r
       venue, the a c t i o n must s t a y where t h e c o m p l a i n t
       was filed.          T h a t same p r i n c i p l e a p p l i e s i n a
       criminal case.             I f no p r e j u d i c e o r o t h e r l e g a l
       r e a s o n i s shown and t h e c o m p l a i n t o r informa-
       t i o n i s f i l e d i n a c o u n t y of p r o p e r venue t h a t
       i s where t h e t r i a l i s t o be h e l d .           . ."    534
       P.2d a t 497.           (Emphasis s u p p l i e d . )

See a l s o , S t a t e v. B r e t z ( 1 9 7 6 ) , 169 Mont. 505, 548 P.2d
949, 951.        Here, no p r e j u d i c e o r o t h e r l e g a l r e a s o n was

shown f o r t h e change t o S h e r i d a n County.                 The c a s e was f i l e d

i n Lewis and C l a r k County, a c o u n t y of p r o p e r venue.                        The

D i s t r i c t C o u r t e r r e d i n o r d e r i n g t h e t r i a l moved t o S h e r i d a n

County.

        Reversed.




W concur:
 e

g
&
n             Chief J u s t i c e           I
Mr.    ~usticeJohn C . Sheehy d i s s e n t i n g :


        ~ e f e n d a n t sa r e c h a r g e d w i t h t h e misdemeanor o f f e n s e

o f f a i l i n g t o f i l e s t a t e income t a x r e t u r n s , a s s u c h o f f e n s e

i s d e f i n e d i n s e c t i o n 15-30-321(3),           MCA.

        S e c t i o n 15-30-321 d o e s n o t s p e c i f i c a l l y d e f i n e t h e p l a c e

of commission o f a n o f f e n s e of f a i l u r e t o f i l e s t a t e income

tax returns.           I n t h a t c a s e , o r d i n a r i l y , t h e s i t e of t h e

crime i s d e t e r m i n e d from t h e n a t u r e of t h e crime and t h e

l o c a t i o n of t h e a c t s o r omissions c o n s t i t u t i n g t h e o f f e n s e .

U n i t e d S t a t e s v . Anderson ( 1 9 4 6 ) , 328 U.S. 699, 66 S. Ct. 1213,

90 L.Ed.1529.

        I cannot a g r e e t h a t merely because t h e o f f i c e o f t h e

Department o f Revenue i s i n Helena, where a l l s t a t e income

t a x r e t u r n s are c o l l e c t e d , t h a t p e r s o n s a c t i n g o u t s i d e t h e

c o u n t y o f Lewis and C l a r k a r e s u b j e c t t o c r i m i n a l p r o s e c u t i o n

i n Lewis and C l a r k County b e c a u s e t h e r e s u l t o f t h e i r a c t s o r

omissions o u t s i d e t h a t county i s t h a t t h e persons' r e t u r n s

h a v e n o t been c o l l e c t e d i n Lewis and C l a r k County.

        The n a t u r e o f t h e crime and t h e a c t s o r o m i s s i o n s con-

s t i t u t i n g t h e crime a l l o c c u r r e d i n S h e r i d a n County.           Only

t h e r e s u l t , t h e f a i l u r e t o have a r e t u r n i n t h e m a i l f o r t h e

department t o c o l l e c t , occurred i n ~ e w i s
                                                    and C l a r k County.                              But

on t h a t b a r e g r o u n d , t h e s e d e f e n d a n t s a r e r e q u i r e d t o t r a v e l

500 m i l e s t o d e f e n d t h e m s e l v e s .    To b e s u r e , t h e r u l e i n t h e

Ninth C i r c u i t i s d i f f e r e n t .     F a i l u r e t o f i l e a f e d e r a l income

t a x r e t u r n i s an offense a t t h e defendants residence, o r a t

t h e c o l l e c t i o n p o i n t where t h e r e t u r n i s t o be c o l l e c t e d .

U.S.    v. C l i n t o n ( C . A .   1 9 7 8 ) , 574 F.2d 464, c e r t . d e n .         99 S. Ct.
106.      However, i n t h e N i n t h C i r c u i t c a s e , t h e D i s t r i c t C o u r t

had a l r e a d y t r a n s f e r r e d venue t o t h e d i s t r i c t o f d e f e n d a n t ' s

residence.          I f i n d no c a s e where t h e f e d e r a l government h a s

i n s i s t e d t h a t a n o n f i l e r o f r e t u r n s b e t r i e d 500 m i l e s from home
        S i n c e t h e Department of Revenue i s t h e i n i t i a t o r of

a l l p r o s e c u t i o n s f o r t h i s o f f e n s e , what t h e m a j o r i t y h a s
done i n e f f e c t i s t o r e q u i r e a l l p e r s o n s c h a r g e d w i t h income
t a x v i o l a t i o n s t o f a c e t r i a l i n Helena r e g a r d l e s s of r e s i d e n c e .

        The D i s t r i c t C o u r t r u l e d on d i f f e r e n t g r o u n d s , b u t I

a g r e e w i t h i t s r e s u l t , and would a f f i r m .


                                                      $"-&--;""I
                                                             -------      Justice


        I agree with t h e foregoing d i s s e n t .



                                                       Pd?-&--            J     ice